UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 9, 2017 ASTA FUNDING, INC. (Exact name of registrant as specified in its charter) Delaware 001-35637 22-3388607 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 210 Sylvan Avenue, Englewood Cliffs, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 201-567-5648 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition On February 9, 2017 Asta Funding, Inc. issued a press release announcing its financial results for the first quarter of the fiscal year ended September30, 2017, the quarterly period ended December 31, 2016. A copy of the press release, including financial information released as a part thereof, is furnished as Exhibit99.1 to this Current Report on Form 8-K. The information in this Item2.02 of this Current Report, including Exhibit99.1, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that Section. The information in this Item2.02 of this Current Report, including Exhibit99.1,shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, or the Exchange Act. Item9.01 Exhibits (d)Exhibits. The following exhibit is furnished with this Current Report on Form 8-K: No. Description Press Release dated February 9, 2017, announcing financial results for the first quarterof Fiscal Year 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASTA FUNDING, INC. Date: February 9, 2017 By: /s/ Bruce R. Foster Bruce R. Foster Chief Financial Officer
